DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the application 17/392588 filed 8/3/2021.  
Claims 1-20 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 11/29/21 and 8/3/21 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 8/18/21 and 8/3/21 are acknowledged and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,270,393.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present application and patented claims are disclosed throughout the claims in overlapping components within the dependent claims that defines the method. Applicant is reminded that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970).



Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over WILLIAMS ET AL. (US PG PUB 20170160118) and as evidence by SEXTON ET AL. (US 8354065) in their entirety.  Hereby referred to as WILLIAMS and SEXTON.  

Regarding claims 1-20:
WILLIAMS teaches in the abstract a method for alternative fuel life-cycle tracking includes electronically receiving, at a remote server, fuel data of fuel in a first container. The fuel comprises first and second batches. The fuel data includes first and second sets of alternative fuel identifiers (AFIs) associated with, respectively, a first unit of the first batch and a second unit of the second batch. The method further includes electronically receiving, at the remote server, a transfer volume of the fuel being transferred to a second container. The method further includes electronically transferring, at the remote server, first and second subsets, respectively, of the first and second sets of AFIs to be associated with the second container. The transfer of the first and second subsets is based on the transfer volume and a proportion of the first unit to the second unit.  
WILLIAMS teaches in para [0003] the Renewable Fuel Standard (RFS) program of the Environmental Protection Agency (EPA) aims to reduce greenhouse gas emissions, decrease reliance on fossil fuels, and encourage use of alternative fuels (e.g., renewable fuels, biofuels, hydrogen fuels, etc.).  Para [0007] teaches the current methods for fuel life-cycle tracking (e.g., including the PTD) rely upon good faith reporting and accuracy of various parties in the supply chain (e.g., the producer, blender, refiner, purchaser, etc.). These methods can be cumbersome, error prone, and susceptible to fraud. In particular, parties (e.g., alternative fuel producers, obligated parties, oil companies, etc.) may forge fake production and/or consumption documents for potential profit, despite the substantial risk of legal penalties, such as federal penalties ranging into the millions, possible prison sentences for companies and individuals, etc. In fact, marketers working with renewable fuel are also demanding transparency and increased oversight.
WILLIAMS teaches in para [0010] relates to electronically tracking alternative fuel production, transfer, and consumption, and more particularly to systems and methods for alternative fuel life-cycle tracking and validation. In aspects disclosed herein, a system and method for alternative fuel life-cycle tracking comprises a remote server in electronic communication with one or more producers, one or more depots, and/or one or more vehicles. The remote server tracks alternative fuel identifiers (AFIs) (e.g., renewable identification numbers (RINs)) from production to consumption. More specifically, the method comprises electronically receiving, at the remote server, first alternative fuel data of a first alternative fuel in a first container. The first alternative fuel (e.g., renewable fuel, biofuel, biodiesel, etc.) comprises a storage volume comprising a first batch and a second batch. The first alternative fuel data comprises a first set of alternative fuel identifiers (AFI) associated with a first volumetric unit of the first batch and a second set of AFIs associated with a second volumetric unit of the second batch. The method further comprises electronically receiving, at the remote server, a transfer volume (e.g., a subset of the storage volume) of the first alternative fuel being transferred to a second container. The method further comprises automatically electronically transferring, at the remote server, a first subset of the first set of AFIs to be electronically associated with the second container and a second subset of the second set of AFIs to be electronically associated with the second container. The transfer of the first subset and second subset is based on the transfer volume, and is also based on a first volumetric proportion of the first volumetric unit (of the first batch) to the second volumetric unit (of the second batch). In this way, the system and method allow for the electronic proportional tracking of AFIs (in real time) and proportional release of AFIs associated with alternative fuel. This system and method can be automated to streamline reporting efforts, increase reporting accuracy, and decrease fraud. It also allows for real-time tracking, more accurate release of AFIs, and the ability to choose fuel consumption to maximize cost efficiency (e.g., based on governmental incentives, etc.) and/or fuel efficiency, among other advantages (e.g., the ability to track contaminated feedstock back to its source) (see also para [0011].
WILLIAMS teaches in para [0037] the AFI tracking system 102 allows for tracking feedstock of an alternative fuel (e.g., U.S. crop-based fuel) for use with carbon reduction initiatives, such as state sponsored programs (e.g., LCFS). The AFI tracking system 102 allows for tracking and validating of location-based production, transfer, and/or consumption, thereby allowing carbon reduction programs (e.g., LCFS) to verify credits used within geographic boundaries (e.g., within state borders and/or cities, etc.). Such location-based information may be gathered through GPS devices, and may provide location information directed to where alternative fuel was produced, grown, mixed, gathered, consumed, transferred, spilled, lost, etc. Further, the AFI tracking system 102 (e.g., using an Internal Combustion Engine (ICE)) determines cost effective feedstock(s) for fuel purchase based on current and possible future conditions, such as RIN requirements, carbon credit requirements, agricultural conditions (e.g., drought, hurricane, etc.), etc. The alternative fuel makeup (e.g., CO.sub.2 and feedstock information) can be determined using one or more types of fuel sensors. Other methods may include use of a fuel additive to specify the fuel makeup, wherein a fuel sensor may detect and determine the fuel additive to validate the alternative fuel. Additional sensors may also be deployed with regards to fuel types and feedstocks present, as well as other chemical property identification, for higher accuracy in determining carbon index (CO.sub.2) and fuel types consumed.
WILLIAMS teaches in para [0052] alternatively, the AFI may embody other unique identifiers associated with other environmental programs. In this way, the AFI may also include CI credits. The CI credits under the LCFS program can create an additional, or alternative, revenue stream for consumers of alternative fuel (e.g., qualified biodiesel, etc.). Emission intensity is a measure of the average emission rate of a given pollutant from a given source relative to the intensity of a specific activity. More specifically, carbon intensity is a measure of grams of carbon dioxide equivalent released per megajoule of energy produced (e.g., gCO.sub.2e/MJ). Crop feedstock emission values (e.g., CI value, CO.sub.2 value, etc.) may vary based on type. FIG. 2A is a chart 200 illustrating the CI values for various feedstock based alternative fuels (e.g., carbon, corn ethanol, corn and ethanol, sugarcane, ethanol other, biogas compressed natural gas (CNG), CNG, electricity, hydrogen, BD/RD (biodiesel/renewable diesel) soybean, BD/RD other, BD/RD wastes, and liquefied natural gas (LNG)) compared to fossil based diesel fuel (e.g., with a CI of 93.76 gCO.sub.2e/MJ), according to one embodiment. These CI values are used in the LCFS to determine carbon trading credits (see also para [0053]).
WILLIAMS teaches in para [0081] that the volume measurement devices 534, 536 may be of a broad construct of possible metering devices including but not limited to those creating a positive displacement in nature such as a piston, screw, roots or gear, and/or metering devices inferential in nature such as a turbine, pressure differential, thermal, or stagnation against an element. Furthermore, while volume measurement is being sought, there is nothing to prevent the utilization of metering devices that instead measure flow rate by nature, said flow rate being converted into volume by the inclusion of time by electronic controller 510, or by the metering device itself.  
WILLIAMS teaches in para [0013] and FIG. 1 a schematic diagram of an alternative fuel life-cycle tracking system comprising an AFI tracking system in electronic communication with a plurality of processing facilities, a plurality of distribution facilities, a plurality of vehicles, and a reporting authority.
WILLIAMS teaches in para [0119] the various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a processor, a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), or other programmable logic device, a discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. Furthermore, a controller may be a processor. A processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computing devices (e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration).
WILLIAMS teaches in para [0035] and FIG. 1 is a schematic diagram of an alternative fuel life-cycle tracking system 100, according to one embodiment. The alternative fuel life-cycle tracking system 100 comprises an AFI tracking system 102 (e.g., AFI tracking engine) in electronic communication over a network 104 with a plurality of processing facilities 106, a plurality of distribution facilities 108, a plurality of vehicles 110, and a reporting authority 112. The AFI tracking system 102 comprises a server 114 (e.g., remote server) and a database 116, and the reporting authority 112 comprises a server 118 and a database 120. The AFI tracking system 102 tracks alternative fuel from production at the processing facilities 106 through the distribution facilities 108 to consumption by the vehicles 110. In other words, the AFI tracking system 102 tracks alternative fuel components through the fuel lifecycle for accounting and validation purposes with regards to fuel transfer, fuel blending, fuel consumption, and various batch properties (e.g., to determine CI content, proper RIN accountability, etc.). This allows the AFI tracking system 102 to validate fuel life-cycle for proof with regards to regulatory (e.g., federal, state, CARB, EPA, etc.) accountability, as well as to track fuel life-cycle for quality control purposes (e.g., to track contaminated feedstock back to its source).  (See also para [0036] – [0112]).
WILLIAMS teaches refiner; however, WILLIAMS does not explicitly teach a cracker processing refinery, however this is within the scope of WILLIAMS as evident by SEXTON in the abstract teaches a device is an FCC Catalyst Charge Heater. The device uses a catalyst cooler to preheat FCC feedstocks. It can be used with or without an FCC Catalyst Heater in the regenerator to satisfy the FCC unit heat balance while maximizing liquid volume yield and reducing FCC emissions.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize WILLIAMS systems and methods for alternative fuel life-cycle tracking and validation to operate and function as the claimed invention, and the motivation is taught in WILLIAMS in para [0009] that there is an increased desire to track alternative fuel on a more granular basis (e.g., per gallon basis) from production to consumption for confirmation of compliance with government incentive programs (e.g., carbon reduction initiatives by the CARB). Further, current systems fail to account for the region where a feedstock was obtained (e.g., grown) and the type of feedstock used to produce renewable fuel. This inhibits the ability to track alternative fuel back to its source, such as for quality control purposes (e.g., for contamination purposes) or for fuel effectiveness.
Furthermore, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (see MPEP § 2144).
Lastly, the Courts have held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Again, SEXTON is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771